Citation Nr: 1701255	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  14-23 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1955 to March 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2015, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and a VA medical opinion.  The action specified in the March 2015 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The Veteran's bilateral hearing loss disability did not have onset in service and was not caused or permanently aggravated by his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran in this case is seeking entitlement to service connection for bilateral hearing loss, which he has alleged is due to noise exposure in service.  The Veteran has claimed that he was exposed to noise from engine room operations and machinery without hearing protection.  His service records show that he worked as a Fireman's Apprentice, which has a moderate probability of noise exposure, and as a Stewardsman, which has a low probability of noise exposure.  For the purposes of the Veteran's claim, VA has conceded that the Veteran had noise exposure in service.

Additionally, VA audiological evaluations administered in March 2013 and April 2014 have established that the Veteran currently meets the criteria for a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.

At issue then is whether the Veteran's current hearing loss disability had onset in service or was caused by noise exposure in service.  

The Veteran's service treatment records show that his hearing was 15/15 as evaluated by whispered voice tests at both enlistment and separation from service.  These records are negative for any complaints of hearing difficulties.  

Post-service, there is no evidence that the Veteran met the criteria for a hearing loss disability within one year of service or indeed for many years after service.  He first submitted a claim for bilateral hearing loss in 1981, more than two decades after the Veteran's separation from active service.  At that time, the claim was denied because there was no evidence of a current hearing loss disability.  Medical records from February 1981 show that the Veteran reported having right ear surgery in 1978 and in June 1981 he reported right ear surgery in 1969 following an accident.   

1992 records from Jackson Hospital show that the Veteran reported a right ear surgery in 1980.

At an October 1993 VA examination the Veteran reported hearing loss in the right ear following a car accident and subsequent surgery in 1968/69.  He reported that his hearing in the right ear had remained stable following the initial loss and denied any hearing problems in the left ear.  On examination, he had normal to mild sensorineural hearing loss in the left ear and severe to profound mixed hearing loss in the right ear.

At a March 2004 VA audiology consultation, the Veteran reported a longstanding problem hearing since an automobile accident in 1968 when he injured his right ear.  He had ear surgery on his right ear after the accident, but he was not sure exactly what was done.  He denied a history of hazardous noise exposure.  At a November 2006 VA audiology consultation, the Veteran again described his hearing as bad in his right ear since an automobile accident in 1968 when he injured the ear and had ear surgery, the details of which he could not remember.

At a March 2013 VA examination, the Veteran reported noise exposure working at a sawmill prior to service and noise exposure in service from engine room operations as a Fireman's Apprentice until he transferred to work as a stewardsman and cook.  He denied any post-service recreational or occupational noise exposure.  He also reported a history of right ear infections dating back to childhood and a right mastoidectomy in 1978.  

The examiner noted that the Veteran had sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  She concluded that it is less likely than not the Veteran's current bilateral hearing loss is related to his active military service.  Regarding the Veteran's left ear hearing loss, the examiner noted that his hearing was within normal limits as recently as a November 2006 evaluation and explained that "there is no reliable scientific evidence that noise-induced hearing loss develops years after the exposure has occurred."  Regarding his right ear hearing loss, she explained that the Veteran's current mixed type configuration is not consistent with noise induced hearing loss and is more likely associated with the Veteran's history of right ear infections and surgery.  

In April 2014, another examiner concluded that it is less likely than not that the Veteran's bilateral hearing loss had onset in service or was caused by the Veteran's active military service.  The examiner explained that the Veteran's left ear hearing loss did not develop until many years after service and "there is no reliable scientific evidence that noise-induced hearing loss develops years after exposure occurs."  Regarding the Veteran's right ear hearing loss, the examiner noted that the Veteran has reported a long history of right ear infections predating his active service, as well as post-service surgery on the right ear, which were more likely the cause of the Veteran's hearing loss.  However, the examiner suggested that an ENT could provide greater clarity concerning the etiology of the Veteran's right ear hearing loss.  Accordingly, the matter was referred to an additional medical opinion.

In February 2016, Dr. A. H. opined that it is less likely than not the Veteran's current right ear hearing loss is related to service.  He explained that the Veteran's hearing loss, in which there is a significant disparity between the right and left ears, is not consistent with noise induced hearing loss.  If the Veteran's current hearing loss were to result of noise exposure in service, such exposure would likely affect both ears equally.  Additionally, the examiner noted the Veteran's history of right ear surgery and his admission at a 1993 VA examination that his right ear hearing loss diminished following his 1968/69 accident and surgery.  

Based on all the above evidence, entitlement to service connection for bilateral hearing loss must be denied.

There is no medical evidence of hearing loss in service or within one year of service.  

While the Board has considered the Veteran's claim that he noticed a worsening of his hearing loss in service and concedes that the Veteran is competent to report his subjective perceptions of his hearing ability, it concludes that this evidence has only limited probative value.  The Board notes that the Veteran did not claim his observed hearing loss in service until decades after separation from service and the contemporaneous medical evidence is silent for any complaints of hearing problems in service or immediately following separation from service.  The Veteran did not complain of hearing problems until many years after service, after he had undergone several surgeries on his right ear, and has himself conceded that his hearing worsened following the surgery, contradicting his later assertions that he began having hearing problems in service.  

Here the Board notes that by its finding of a lack of accuracy, or unreliable historical account, the Board is not implying that the Veteran has any intent to deceive.  But the Board does find it highly probable that the Veteran is simply mistaken in his recollections of when he first noticed hearing problems due to the fallibility of human memory regarding events from nearly one-half century ago.  This is consistent with the view of memory in law in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

For these reasons, the Board affords more weight to the Veteran's medical history as recorded in his medical records than to what the Veteran reported post -service in statements submitted as part of his claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

The Board notes that the Veteran has been afforded several comprehensive audiological evaluations by VA audiologist and his medical records have also been reviewed by an otolaryngologist.  These examiner are unanimous in their conclusion that the Veteran's current bilateral hearing loss is less likely than not related to in-service noise exposure, noting that the onset of the Veteran's hearing loss many years after service, as well as the disparity between his right and left ear hearing loss and the mixed nature of his right ear hearing loss are inconsistent with noise-induced hearing loss.

Significantly, the Veteran has not presented any medical opinion contradicting the conclusions of the VA medical examiners.  While the Veteran himself may be sincerely convinced that his current hearing problems are related to service, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hearing loss due to noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the findings of the VA medical examiners and the contemporaneous medical evidence.

For all the above reasons, entitlement to service connection for bilateral hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


